Citation Nr: 1545566	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a psychiatric disorder and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease lumbosacral strain.

4.  Entitlement to an initial rating in excess of 30 percent for left knee extension.

5.  Entitlement to an initial rating in excess of 10 percent for left knee flexion.

6.  Entitlement to an initial compensable rating for left lower extremity radiculopathy prior to July 13, 2011, and in excess of 10 percent thereafter.

7.  Entitlement to a separate compensable rating for right lower extremity radiculopathy.

8.  Entitlement a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to May 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In November 2014, the Veteran appeared at a hearing before a decision review officer, and the Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.  The record was held open 30 days for the submission of additional evidence.  Additional evidence was thereafter received and, in September 2015, the Veteran's representative waived initial RO review of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).


The issues of entitlement to service connection for depression and posttraumatic stress disorder (PTSD) have been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In September 2015, the Veteran submitted a timely notice of disagreement (NOD) with the RO's August 2015, rating decision that denied service connection for a right knee disability.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement to service connection for a right knee disability.  As the September 2015 NOD placed this issue in appellate status, this matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 19.9(c) (2015).


FINDINGS OF FACT

1.  In a decision of November 2009, the RO denied the claim of service connection for PTSD and depression on the basis that neither disorder occurred in or was caused by service; the Veteran was notified of the decision and of his appellate rights but he did not appeal and no new and material evidence was received within the appeal period.

2.  The additional evidence since the RO's decision in November 2009 is not redundant or cumulative of evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder.

3.  In July 2015, prior to the promulgation of a Board decision, the Veteran requested that his appeal regarding the claims for initial ratings in excess of 30 percent for left knee extension and in excess of 10 percent for left knee flexion be withdrawn.

4.  The Veteran has experienced at least moderate, left and right lower extremity radiculopathy due to his service-connected back disability.


CONCLUSIONS OF LAW

1.  The November 2009 RO decision, which denied the Veteran's claim of service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The criteria for the withdrawal of the appeal regarding the claim for an initial rating in excess of 30 percent for left knee extension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for the withdrawal of the appeal regarding the claim for an initial rating in excess of 10 percent for left knee flexion have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for an initial 20 percent rating for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242-8720 (2015).

6.  The criteria for a separate 20 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242-8720 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Psychiatric Disorder

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) (2015), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In a decision of November 2009, the RO denied the claim of service connection for PTSD and depression on the basis that neither disorder occurred in or was caused by service.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal and no new and material evidence was received within the appeal period. 

The evidence of record at the time of the November 2009 rating decision included the Veteran's service treatment records and post-service treatment records.

The evidence added to the record since the prior denial includes VA and private medical opinions relating the Veteran's current psychiatric disorder to service.   See VA examination (December 2011); Dr. Atkinson (October 2013 and July 2015).  The Board finds that this evidence is new and material as it is not cumulative or redundant of the evidence previously of record and it relates to a previously unestablished element of entitlement to service connection for a psychiatric disorder, namely a nexus between the current disorder and service.  Accordingly, reopening of the claim is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.

Left Knee Flexion and Extension

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

During the July 2015 Travel Board hearing, the Veteran's duly authorized representative expressed his intent to withdraw the appeal regarding the issues of increased ratings for left knee flexion and extension.  The Board finds that the Veteran's intention to withdraw these issues is clear.  Thus, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.

Radiculopathy

The Veteran seeks an initial rating in excess of 10 percent for left lower extremity radiculopathy.  As the issue of entitlement to an increased rating for his service-connected back disability is also before Board, the Board must consider whether he is entitled to a separate compensable rating for associated neurological abnormalities, to include right lower extremity radiculopathy.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1.

The Veteran's lower extremity radiculopathy is currently rated under Diagnostic Code 8720 as neuralgia of the sciatic nerve, which is to be rated as paralysis of the sciatic nerve with a maximum equal to moderate incomplete paralysis.  See 38 C.F.R. § 4.124 (2015).  Mild incomplete paralysis warrants a 10 percent rating while moderate incomplete paralysis warrants a 20 percent rating.  See 38 C.F.R. § 4.124a (2015).  A maximum 80 percent is warranted for complete, which is characterized by tic douloureux, or trifacial neuralgia.  Id.

Here, a December 2011 medical examination report shows neurological abnormalities involving the sciatic nerve due to the Veteran's service-connected back disability.  Radiculopathy of the left lower extremity was moderate and radiculopathy of the right lower extremity was mild.  A February 2014, medical examination report shows moderate radiculopathy of the left and right lower extremities.  During the July 2015 Board hearing, the Veteran testified that his radiculopathy has worsened since the most recent medical examination.

The Board finds that Veteran has experienced at least moderate, left and right lower extremity radiculopathy due to his service-connected back disability since that claim has been pending.  Accordingly, the Board finds that 20 percent ratings for left and right lower extremity radiculopathy are warranted.  As discussed in the remand section below, the Board will consider entitlement to higher ratings after additional development on remand.  This intermediary grant of benefits will not prejudice the Veteran.


ORDER

The claim of entitlement to service connection for a psychiatric disorder is reopened; to this limited extent, the appeal of this issue is granted.

The issue of entitlement to an initial rating in excess of 30 percent for left knee extension is dismissed.

The issue of entitlement to an initial rating in excess of 10 percent for left knee flexion is dismissed.

An initial 20 percent rating for left lower extremity radiculopathy is granted since the date of claim for increase for the service-connected back disability, subject to the laws and regulations governing the payment of monetary awards.

A separate 20 percent initial rating for right lower extremity radiculopathy is granted since the date of claim for increase for the service-connected back disability, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Service Connection

As discussed in the introduction, the Veteran submitted a September 2015 NOD to the RO's August 2015, rating decision that denied service connection for a right knee disability.  To date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the RO to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

The Veteran seeks service connection for a psychiatric disorder, which he attributes to his service-connected disabilities and service.  Essentially, the Veteran contends that his psychiatric disorder stems from a reported in-service rape.  He reports that several non-commissioned officers gang raped him shortly after he was stationed in Germany on December 8, 1982.  After the rape, which occurred off base, the officer's forced the Veteran to walk back to the base several miles through the cold.  The Veteran reports that several days later he went to sick bay for a cold and told the physician about the rape, but that the physician did not act on the rape report.  See, e.g., Statement (November 15, 2011).  Service treatment records show that the Veteran visited sick bay on December 21, 1982, but that the record has been screened in accordance with AR 40-66, and that the Veteran was treated for a cold on December 23, 1982.  The Veteran reported that his attackers threatened to kill him if he told anyone about the rape and threw him from a moving truck, injuring his back.  Service treatment records show that the Veteran was treated for a back injury on January 11, 1983.  The Veteran reported that since the rape he has struggled with behavioral problems, to include depression and drug abuse.  The Veteran's parents submitted a November 15, 2011, statement confirming the same.

The Veteran also testified that he received mental health treatment at Fayetteville VA Medical Center (VAMC) immediately following separation from service (May 1988).  As the claims file only includes VA treatment records from 1996 to present, the RO must obtain complete VA treatment records from May 1988 to 1996, especially those from Fayetteville VAMC.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).

In December 2011, a VA examiner diagnosed major depressive disorder, and opined that it was is not caused or aggravated by the Veteran's service-connected back disability.  The rationale was that while the Veteran's physical limitation may be a source of psychological distress from time to time, unresolved issues surrounding the reported in-service rape are the primary cause of his depression.

In October 2013, a private psychologist, Dr. Atkinson, diagnosed major depressive disorder and PTSD, which he opined were "clearly" related to the reported in-service rape.  In July 2015, Dr. Atkinson diagnosed adjustment disorder with mixed disturbance of emotions and conduct to include major depression, borderline delusions, and hallucinations; somatic symptom disorder with predominantly pain; and borderline acquired personality disorder.  Dr. Atkinson opined that it is at least as likely as not that each of these disorders is related to the events that occurred during the Veteran's military service to include when he was thrown from the truck.

The evidence of record suggests that the Veteran's current psychiatric disorder may be related to service or a service-connected disability.  However, as the Veteran's current diagnosis is unclear, reexamination is needed to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Claims for Increase

During the July 2015 Board hearing, the Veteran testified that symptoms of his service-connected back disability and radiculopathy have increased since the most recent medical examination in February 2014.  The Veteran explained that since the February 2014 medical examination, he has experienced decreased range of motion of the spine and that radiculopathy has caused difficulty standing.  As the evidence suggests a material change in the disabilities, reexamination is warranted under 38 C.F.R. § 3.327 (2015).  Additionally, the issue of entitlement to ratings in excess 20 percent for radiculopathy of the left and right lower extremities remains on appeal.

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his claims for increase.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from May 1988 to 1996, specifically those from Fayetteville VAMC, as well as any treatment records from August 2015 to present.  The request should include a search of non-digital and/or retired records.
If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional in connection with the psychiatric disorder claim.  The examiner is to review the entire claims file and include a complete rationale for all opinions expressed.

The examiner is to diagnose any current psychiatric disorder.  In doing so, the examiner is to address the Veteran's prior diagnoses, including those by Dr. Atkinson.  

The examiner must indicate whether it is at least as likely as not that any psychiatric disability found to be present is related to the Veteran's military service.  If the examiner diagnoses the Veteran as having PTSD, the examiner must indicate the stressor(s) underlying that diagnosis.  The examiner is to address Dr. Atkinson's opinions dated October 2013 and July 2015.

In addition, the examiner should provide an opinion as to whether the record indicates (including the results of the examination) that a personal assault occurred.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the low back rating claim.  The examiner is to identify the current severity of the Veteran's service-connected back disability and radiculopathy.  The examiner is to review the entire claims file and include a complete rationale for all opinions expressed.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's service-connected disabilities, to include their associated medications such as morphine, impact his ability to work.

4.  Prepare an SOC regarding the issue of entitlement to service connection for a right knee disability.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should the appeal be returned to the Board.

5.  Finally, after conducting any other development deemed necessary, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


